%)MS8-o\
COURT OF CRIMINAL APPEALS
c/o Hon. Abel Acosta, Clerk
P.O.    BOX 12308
Capitol Station
Austin, Texas       78711

January 30; 2015


RE: Hamilton, Walter Aaron
    CCA NO. WR-80,458-01
       Trial Court Case No.     2006-CR-3927-W1




Dear Honorable Acosta,

        In your response dated October 22, 2014 you stated that the status of my
application for writ of habeas corpus was still pending a decision by the Court.

        It is now three months later and I am simply inquiring as to the status of
my application again to show due diligence. Is my application still pending a
decision by the Court at this time?

        Thank you so much for your help and understanding in this matter.




Sincerely,




Walter Aaron Hamilton, Pro-se
TDCJ-CID #1493992
ELLIS UNIT
1697 FM 980
HUNTSVILLEV.; TEXAS'    77343



c.c     file


                                                           RECEIVED IN
                                                               ypamm
                                                               -EI04